DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 January 2020 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art Molnar (US 2015/0125943) does not teach or suggest “wherein a spacing between openings of at least a first one of the plurality of grating couplers is different from a spacing between openings of at least a second one of the plurality of grating couplers” as recited by amended claim 13. 
However, Examiner respectfully disagrees. Molnar teaches in Fig. 15 wherein a spacing between openings of at least a first one of the plurality of grating couplers is different from a spacing between openings of at least a second one of the plurality of grating couplers (The metal gratings 101a have a first spacing between grating openings. The spacing between the opening of the rightmost grating of gratings 101a and the opening of the leftmost grating of gratings 101b is different than that of the first spacing). 
Applicant further argues, in page 6 of Applicant’s Remarks, that there is no disclosure in Molnar for the recitation “each grating coupler having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of grating couplers” as in claim 26. Applicant argues that the “redundant information” of paragraph 0104 of Molnar is related to the incident angle of light not being constant across the imager, thereby resulting in adjacent gratings not seeing identical incident angles.
However, Examiner respectfully maintains that redundant information from adjacent gratings corresponds to gratings having an overlapping field of view with at least a subset of remaining grating couplers. Fig. 19 of Molnar illustrates that four distinct diode arrays each corresponding to a different grating array detect light from the same angle. That is, each grating (and corresponding diode array) receives light, for example, from an incident angle of 20 degrees. Thus, each grating has a field of view that overlaps with at least one other grating at certain incident angles, and redundant information is captured (paragraph 0102 of Molnar). Further, see Fig. 12 of Molnar illustrating the detection of a light source in three-dimensional space (paragraph 0046 and 0094). This reconstruction of a three-dimensional structure of an object (i.e., (x,y,z) location of a light source) in an image would be impossible if the gratings did not have overlapping field of views. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-11, 13, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar (US 2015/0125943 A1).

Claim 13, Molnar teaches a lens-less imaging device (“embodiments of the invention are directed to a lens-less, angle-sensitive pixel (ASP) sensor;” paragraph 0004) comprising:
a plurality of grating couplers (gratings coupled with sensors, see angle-sensitive pixel of Fig. 6 and paragraph 0085), each grating coupler adapted to be responsive to a different direction of light (each grating coupled with a sensor is responsive to angles in only one direction; paragraph 0085) received from a target (target is, for example, a light source; see paragraph 0094), wherein a spacing between openings of at least a first one of the plurality of grating couplers is different from a spacing between openings of at least a second one of the plurality of grating couplers (see Fig. 15: the metal gratings 101a have a first spacing between grating openings. The spacing between the opening of the rightmost grating of gratings 101a and the opening of the leftmost grating of gratings 101b is different than that of the first spacing of gratings 101a), said plurality of grating couplers forming an image of the target in accordance with optical transfer functions of the plurality of grating couplers (self-images are generated according to sensor response modeling using the equations of paragraph 0082).


											   
Claim 9, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a one-dimensional array (“a first pixel device, and a second pixel device disposed linearly adjacent the first pixel device;” paragraph 0020).
											   
Claim 10, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a two-dimensional array (“lens-less light field imaging device comprising a two-dimensional, MxN array of ASP-light-field detectors;” paragraph 0021).
											   
Claim 11, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a three-dimensional array (see three-dimensional structure; paragraph 0108 and Fig. 5a).

Claim 26, Molnar teaches a method of forming an image of a target (light-field imaging; paragraph 0015), the method comprising:
receiving a response from a plurality of grating couplers (gratings coupled with sensors, see angle-sensitive pixel of Fig. 6 and paragraph 0085), each grating coupler being responsive to a different direction of light received from the target (photodiode in each of the eight sensors, each sensor responsive to different angles of light, measures the total light flux through the 
forming the image in accordance with the received responses and further in accordance with optical transfer functions of the plurality of grating couplers (self-images are generated according to the sensor response modeling using the equations of paragraph 0082).

Claim 22, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a continuous mapping layer (see Fig. 5 wherein the gratings cover the surface of the entire sensor and are used to generate an image to reconstruct an entire scene; paragraph 0143).
 
Claim 23, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a one-dimensional array (“a first pixel device, and a second pixel device disposed linearly adjacent the first pixel device;” paragraph 0020).
												
Claim 24, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a two-dimensional array (“lens-less light field imaging device comprising a two-dimensional, MxN array of ASP-light-field detectors;” paragraph 0021).
												
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696